DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with EDWARD KIESSLING on 08/22/2022.

The application has been amended as follows: 
Claim 1 is amended as follows:
A sensor comprising: 	a housing, the housing comprising a curved lens;	a base plate mounted to a base of the housing;	an inlet defined by the base plate, the inlet configured to receive a flow of a pressurized fluid; 	a rotatable disc positioned on the base plate, the rotatable disc defining a curved fluid duct configured to receive the flow of the pressurized fluid from the inlet, the curved fluid duct extending from a location on the rotatable disc corresponding to the inlet defined by the base plate to a perimeter of the rotatable disc, the flow of pressurized fluid exits the curved fluid duct at the perimeter of the rotatable disc and causes the rotatable disc to rotate; and	a plurality of nozzles positioned on the base plate, the plurality of nozzles respectively configured to direct the flow of the pressurized fluid exiting the curved fluid duct onto at least a portion of the curved lens; 	wherein the rotatable disc is configured to distribute the flow of the pressurized fluid to only a subset of the plurality of nozzles at a time.

Claim 13 is amended as follows:
A sensor cleaning system, comprising:	a pressurized fluid source; and	a sensor comprising: 		a housing, the housing comprising a curved lens;
A base plate mounted to a base of the housing; 	an inlet defined by the base plate, the inlet configured to receive a flow of a pressurized fluid from the pressurized fluid source; 	a rotatable disc positioned on the base plate, the rotatable disc defining a curved fluid duct configured to receive the flow of the pressurized fluid from the inlet, the curved fluid duct extending from a location on the rotatable disc corresponding to the inlet defined by the base plate to a perimeter of the rotatable disc, the flow of pressurized fluid exits the curved fluid duct at the perimeter of the rotatable disc and causes the rotatable disc to rotate; and	a plurality of nozzles positioned on the base plate, the plurality of nozzles respectively configured to direct the flow of the pressurized fluid exiting the curved fluid duct onto at least a portion of the curved lens; 	wherein the rotatable disc is configured to distribute the flow of the pressurized fluid to only a subset of the plurality of nozzles at a time through the curved fluid duct.


Claim 18 is amended as follows:
An autonomous vehicle, comprising: 	a pressurized fluid source; and	a sensor comprising: 		a housing, the housing comprising a curved lens;		a base plate mounted to a base of the housing;		an inlet defined by the base plate, the inlet configured to receive a flow of a 
pressurized fluid from the pressurized fluid source; 		a rotatable disc positioned on the base plate, the rotatable
 disc defining a curved fluid duct configured to receive the flow of the pressurized fluid from the inlet, the curved fluid duct extending from a location on the rotatable disc corresponding to the inlet defined by the base plate to a perimeter of the rotatable disc, the flow of pressurized fluid exits the curved fluid duct at the perimeter of the rotatable disc and causes the rotatable disc to rotate; and		a plurality of nozzles positioned on the base plate, the plurality of nozzles 
respectively configured to direct the flow of the pressurized fluid exiting the curved fluid duct onto at least a portion of the curved lens; 	wherein the rotatable disc is configured to distribute the flow of the pressurized fluid to only a subset of the plurality of nozzles at a time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art remains those recited in the previous action (see action dated 06/16/2022). However, applicant has amended independent claims 1, 13, & 18 to include limitations indicating that the rotatable disc has a curved fluid duct which extends from a location on the rotatable disc, that corresponds to the inlet defined on the base plate, to the perimeter of the disc. The limitation indicates that the curved fluid duct is not merely the circumferential space between the disc and another element, since it the curved fluid duct must extend to the perimeter, indicating that the curved fluid duct does not originate at the perimeter. Further, the flow of pressurized fluid exits the curved fluid duct at the perimeter of the rotatable disc and causes the disc to rotate. This limitation indicates that the fluid flow in a direction from the inlet to the perimeter of the disc and the fluid exiting the disc must rotate the disc. In comparison Horn (US20210219811A1) discloses a diverter valve that contains a rotatable disc with outlet defined on the disc. The disc rotates based on the flow of fluid passing therethrough [0041]. Horn is deficient is the curved fluid conduit defined by the disc and extends from the inlet to a perimeter of the disc. Mizuno (US20190136988A1) also discloses a diverting valve with a rotatable disc (Fig.1), however the disc still lacks the claimed curved fluid duct. Further, the disc of Mizuno moves my motor operation [0036]. Similarly, Yamauchi (US20200114881A1) discloses a diverting valve with a rotatable disc (Figs.17-27), but the disc is operated by a motor. Wojdacki (US9774768B1) discloses a rotatable gear disc (Figs.2 & 4) whose spacing between gear teeth can read on a curved fluid duct on said disc. However, the disc of Wojdacki does not and cannot provide flow to only a subset of nozzles. Kiyama (US5071315A) does disclose a curved fluid conduit for fluid flow (Fig.9), which is at least formed by some part of a rotating impeller disc (Fig.6). Kiyama utilizes a motor to drive the impeller (Fig.3 ref 18). The rotation direction also allows for selection between outlets (see Fig.7). However, it is believed that Kiyama is not combinable with any diverting valve reference. Specifically, Kiyama is attributed towards a pump which can rotate in two directions and the curved fluid duct allows for greater discrepancy in fluid flow rate through the passage (Col.7 lines 2-10). It is believed that a skilled artisan would not attempt to modify a diverter valve with pumping elements. Even if a skilled artisan were to attempt such, it is believed that the operation mode of each would be in direct conflict with each other. A disc which moves with fluid flow would not be desirable when a motor moves said disc and vice-versa. Such a modification is believed to provide a structure unfit for its intended use. Accordingly, there appears to be no prior art on the record which would provide one of ordinary skill in the art with reasonable motivation to modify the invention Sykula (US20200298804A1) to render the invention of claims 1, 13, & 18 obvious. Thus, the invention of claims 1, 13, & 18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711